Digitally signed by
                                                                          Reporter of
                                                                          Decisions
                                                                          Reason: I attest to
                       Illinois Official Reports                          the accuracy and
                                                                          integrity of this
                                                                          document
                               Appellate Court                            Date: 2020.06.08
                                                                          11:20:36 -05'00'



                  People v. Maron, 2019 IL App (2d) 170268



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            ROBERT Q. MARON, Defendant-Appellant.



District & No.     Second District
                   No. 2-17-0268



Filed              December 31, 2019



Decision Under     Appeal from the Circuit Court of McHenry County, Nos. 13-CF-652,
Review             13-CF-653, 16-CF-832; the Hon. Sharon L. Prather, Judge, presiding.



Judgment           Affirmed.


Counsel on         James E. Chadd, Thomas A. Lilien, and Steven L. Walker, of State
Appeal             Appellate Defender’s Office, of Elgin, for appellant.

                   Patrick D. Kenneally, State’s Attorney, of Woodstock (Patrick
                   Delfino, Edward R. Psenicka, and John G. Barrett, of State’s Attorneys
                   Appellate Prosecutor’s Office, of counsel), for the People.



Panel              JUSTICE JORGENSEN delivered the judgment of the court, with
                   opinion.
                   Justices McLaren and Bridges concurred in the judgment and opinion.
                                               OPINION

¶1        Defendant, Robert Q. Maron, pleaded guilty to two counts of predatory criminal sexual
     assault of a child (720 ILCS 5/12-14.1(a)(1), (b) (West 1996)) and one count of aggravated
     criminal sexual abuse (id. § 12-16(c)(1)(i)). There were three separate victims, each of whom
     was under age 13. The trial court sentenced defendant to two 14-year sentences and one 4-year
     sentence, to run consecutively, for a total of 32 years.
¶2        On appeal, defendant challenges the admission at the sentencing hearing of videotaped
     statements he made to police. At the sentencing hearing, the State admitted that the statements
     were taken in violation of defendant’s sixth amendment right to counsel. The theory was that
     the statements were obtained during the course of a separate investigation of an uncharged
     offense, concerning a victim who is not part of this case. The interview occurred, however,
     while defendant was in custody for the charged offenses and represented by counsel for the
     charged offenses. Defendant received a basic Miranda warning for the investigation
     concerning the uncharged offense. See Miranda v. Arizona, 384 U.S. 436 (1966). Despite the
     Miranda warning, per People v. Kidd, 129 Ill. 2d 432, 453-54 (1989), the State violated
     defendant’s right to counsel in this case. Once the State charged defendant with the offenses
     in this case, the right to counsel attached to those charged offenses. Also, once defendant had
     retained counsel for the charged offenses, the State had an affirmative duty to honor that
     relationship, which it breached when it failed to notify counsel of the interview on the
     uncharged offense and instead elicited statements that would be used against him at sentencing
     here. (The State changes its position on appeal to argue that no sixth amendment violation
     occurred, but the record does not support affirming on that new ground.)
¶3        Defendant contends that, because the statements were obtained in violation of his sixth
     amendment right to counsel, they should not have been admitted at sentencing under any
     circumstances. He acknowledges that evidence obtained in violation of the fourth amendment
     may be allowed at trial for nonsubstantive purposes, such as impeachment, or at sentencing for
     substantive purposes, pursuant to the exclusionary-rule balancing test. See People v. Rose, 384
     Ill. App. 3d 937, 942 (2008). However, citing Bishop v. Rose, 701 F.2d 1150, 1156-57 (6th
     Cir. 1983), 1 defendant asserts that the sixth amendment affords stronger protections than the
     fourth amendment as it pertains to the admission of unlawfully obtained evidence.
¶4        We disagree with defendant’s reading of Bishop. Instead, we determine that Bishop,
     together with Kansas v. Ventris, 556 U.S. 586, 590-91 (2009), supports the conclusion that
     what matters is not which constitutional guarantee was violated, the fourth or the sixth, but
     when and how the constitutional guarantee was, or could be, violated. If the introduction of the
     evidence could itself constitute or exacerbate the violation, then the evidence is inadmissible.
     If, on the other hand, the violation has already occurred and the purpose of the exclusion would
     be to deter unlawful police conduct in the future, then the exclusionary-rule balancing test
     applies. Here, the violation occurred when the police obtained the statements, and the purpose
     of the exclusion would be to deter unlawful police conduct in the future. Therefore, the trial
     court properly applied the exclusionary-rule balancing test, and it did not abuse its discretion
     in deciding to admit the statements at the sentencing hearing.

        1
         While Bishop is not binding on this court, we favorably cited Bishop in People v. McRae, 2011 IL
     App (2d) 090798, ¶ 31.

                                                  -2-
¶5         Finally, defendant argues that the trial court relied on an improper sentencing factor. We
       disagree. Accordingly, we affirm.

¶6                                           I. BACKGROUND
¶7          This case involves three charged offenses: (1) the predatory criminal sexual assault of C.D.
       in that defendant placed his finger in C.D.’s vagina (No. 13-CF-652), (2) the predatory criminal
       sexual assault of J.S. in that defendant placed his finger in J.S.’s vagina (No. 16-CF-832), and
       (3) the aggravated criminal sexual assault of A.A. in that defendant touched A.A.’s vagina (No.
       13-CF-653). Each of the crimes occurred between 1996 and 1998, and each of the victims was
       under age 13. Defendant, who was born in 1968, was over age 17.
¶8         In 2013, while defendant was in custody in McHenry County for the charged offenses, the
       Schaumburg Police Department sought to investigate defendant for the uncharged offense. The
       victim was defendant’s stepdaughter, who alleged that defendant placed his finger in her
       vagina when she was 16 years old in the mid-2000s. She reported that defendant assaulted her
       when her mother was in the hospital, having just given birth to twins (who were fathered by
       defendant).
¶9         The McHenry County Sheriff allowed a Schaumburg detective to interview defendant
       concerning his stepdaughter’s allegations. The officers did not notify defendant’s retained
       counsel. The interview was videotaped. Defendant received a basic Miranda warning, and he
       signed a waiver. Defendant confessed to assaulting his stepdaughter. He claimed that he began
       giving his stepdaughter an ordinary muscle massage, “like he would give his wife,” when he
       entered a dreamlike state. When he realized that his finger was in his stepdaughter’s vagina,
       he awoke from his dreamlike state. He knew that he had gone too far, and he felt remorse. This
       portion of the interview lasted approximately three to four minutes.
¶ 10       After defendant confessed to assaulting his stepdaughter, the Schaumburg detective asked
       defendant if there was anything else that defendant “wanted to get off his chest.” Defendant
       asked the detective if he meant A.A. and C.D., two of the victims of the charged offenses. The
       detective appeared to assent, asking “what happened?” Defendant proceeded to describe his
       actions against A.A. The detective then reminded defendant of C.D. Defendant responded by
       describing his actions against C.D. Defendant again claimed that he had been in a dreamlike
       state when he assaulted A.A. and C.D. He did not awake from the dreamlike state until he
       realized that he had violated the girls. He said that he felt remorse. This portion of the interview
       lasted approximately two to three minutes.
¶ 11       During the portion of the interview concerning the charged offenses, the detective asked
       defendant approximately 20 questions. These ranged from general prompts, such as providing
       defendant with a summary and then asking “Is that correct?” to specific questions, such as
       “And you put your hand where?” Other questions included: “What was the name?”; “What
       happened with that?”; “You want to stress again [that you were] tired?”; “Tell me if this is
       correct”; “Did you ever [take out] your penis?”; “Did you ever anally penetrate?”; “What was
       that—same thing? [i.e., Did you do the same thing to C.D.?]”; “[Did that occur] in a tent or
       somewhere else?”; “Was it planned?”; and “Once you touched the vagina, did you pull out
       because you realized it was wrong?”
¶ 12       The stepdaughter’s allegations ultimately resulted in separate charges, pending in another
       county. In the meantime, in February 2017, defendant accepted a partially negotiated plea


                                                    -3-
       arrangement and pleaded guilty to the three charged offenses at issue here. (The terms of the
       partially negotiated guilty plea are not in the record.)
¶ 13       In April 2017, the trial court conducted a sentencing hearing. The State moved to admit the
       video of the interview by the Schaumburg detective. Defense counsel stated that in preparation
       for trial he had drafted a motion to suppress the interview on sixth amendment grounds.
       However, after counsel spoke with the State, defendant chose not to go to trial and instead
       entered the partially negotiated guilty plea.
¶ 14       The State admitted that defendant’s sixth amendment right to counsel had been violated,
       stating, “If this matter had proceeded to trial, it [is] the State’s position that most likely under
       almost no circumstances could I think of how that would not have been suppressed.” (Emphasis
       added.) Despite the violation, the State maintained that the video was admissible. It cited Rose,
       384 Ill. App. 3d 937, noting that, there, the sentencing court had allowed evidence that was
       obtained in violation of the fourth amendment, even though that evidence would have been
       suppressed at trial. Defendant responded that Rose was inapposite because it concerned a
       fourth amendment, as opposed to a sixth amendment, violation.
¶ 15       The trial court agreed with the State and admitted the video:
                    “I would grant that [Rose] is factually distinguishable from this case in that the Rose
               case dealt with [a] fourth amendment violation and in this case we have a sixth
               amendment violation regarding statements.
                    However, the reasoning in Rose is well applicable to this case. The case indicates
               that the exclusionary rule does not generally apply to sentencing hearings. Defendant’s
               objection to the admission of the tape will be overruled.”
¶ 16       Next, the State submitted victim-impact statements from all three victims in this case. Two
       of the victims were present and read their statements aloud. One of the victims explained that
       she had been so innocent at the time of the offense that it took her years to understand what
       had happened to her. All of the victims reported that defendant’s actions had damaged their
       lives and their psychological well-being.
¶ 17       Cary police detective Susan Ellis testified to her investigation of the charged offenses.
       While investigating the charges, she contacted the police departments in municipalities where
       defendant had lived previously. This led to the discovery of other offenses. Also, defendant
       himself told Ellis of an offense he committed against his sister. Thus, in addition to the three
       victims at issue in this case, Ellis learned of four other victims. These victims included his
       stepdaughter, two young girls in Rock Falls, and his 12-year-old sister (when he was 16).
       Additionally, defendant had child pornography on his computer, and he once physically
       harmed his pregnant wife.
¶ 18       Regarding his stepdaughter, and as set forth in the video, defendant gave her a massage
       and then inserted his finger into her vagina. He also hid in her closet, wearing only his
       underwear, and he watched through the door’s wood slats as she showered. When she caught
       him, he told her that he had only been trying to scare her.
¶ 19       Regarding the young girls in Rock Falls, he engaged in a game of truth or dare with them.
       They were 12 or 13 years old. He dared them to pull down their pants. When they refused, he
       spanked them. The incident was reported to the police but did not result in charges. Defendant
       explained that he had only been trying to teach them a lesson because they had asked him to
       disrobe first.


                                                    -4-
¶ 20       Regarding his sister, defendant had sexual relations with her. His sister came forward soon
       after, and defendant was “shipped off” to a sexual-predator rehabilitation program in
       Minnesota. Ellis could not locate the program.
¶ 21       After Ellis interviewed defendant, defendant immediately called his wife and told her to
       destroy information on his computer. The police heard the phone call because defendant made
       the call from the interview room. Officers were able to obtain a warrant in time to search the
       home. They obtained evidence from the computer, including a pornographic image of an eight-
       year-old girl in an explicitly sexual position. There was also a record of an online
       communication between defendant and an unknown girl. The girl stated that she was having
       sexual intercourse with her father. Defendant replied that “there should be more girls out there
       like [her].”
¶ 22       Finally, Ellis spoke with defendant’s ex-wife, who told her that defendant once physically
       hurt her. When she was pregnant and asleep, defendant fired a taser weapon at her. She awoke,
       and defendant laughed and told her that he just wanted to see what would happen.
¶ 23       The State also submitted presentencing reports, sex-offender risk-assessment reports, and
       a psychological evaluation. The reports showed that defendant had no major psychiatric illness,
       though he did have clinically significant levels of anxiety. Defendant had been sexually abused
       as a child. The reports ultimately concluded that defendant was at moderate-high risk for
       recidivism, based on “his lack of empathy for the victims, his lack of responsibility for his
       actions, his history of sexual trauma, and instability in his life.”
¶ 24       Defendant did not call any witnesses. The parties presented their arguments. Part of the
       State’s argument was as follows:
                    “THE STATE: Your Honor, when sentencing the defendant today, I think it’s very
               important to keep in mind that if defendant had committed these offenses a mere three
               or four years later, Your Honor really wouldn’t have as much a decision to make today.
               That’s because in 2000 the legislature enacted a statute—
                    DEFENSE COUNSEL: Objection, Your Honor. This is not relevant for purposes
               of sentencing. It’s before the court as charged when the violations took place.
                    THE COURT: Overruled. It’s argument, [counsel]. Go ahead, [State].
                    THE STATE: In 2000, the legislature enacted a statute indicating that an individual
               who is convicted of two separate incidents of predatory criminal sexual assault receives
               a sentence of natural life in prison. We wouldn’t have to sit here hearing about all these
               stories, reading the written statements, listening to the interview, going through the
               victim impact statements. We wouldn’t have to do that because Your Honor wouldn’t
               have the discretion.
                    When the legislature makes a law, think about it. When they’re thinking about
               punishment, when they’re thinking about laws, they’re taking lots of things into
               consideration. They’re taking damage to the public. They’re taking the harm to the
               victim. They’re taking the likelihood that the individual would commit the offense
               again. After all that consideration, after all those things, the legislature said predatory
               criminal sexual assault, one of the worst crimes there is, and a person who does it more
               than once should never be released from prison. He is a danger to society, and the world
               is better with him inside.



                                                    -5-
                   Your Honor, I’m not saying that because I believe that this is the law that applies
               here today. I’m not saying that.
                   I’m saying that because I think the logic and reasoning behind that applies to this
               case.
                   Just because these victims were abused three to four years before the 2000 law,
               doesn’t mean they’re any less victims. It doesn’t make his crimes any less. They’re the
               exact same crimes, they just were committed three or four years [earlier].
                   And, Your Honor, most importantly, the defendant isn’t here just because of two
               predatory criminal sexual assaults. The defendant is here because there’s two predatory
               criminal sexual assaults. There’s an aggravated criminal sexual abuse. There’s a
               criminal sexual assault.
                   The defendant is literally the poster child of a child molester. He is a danger to
               society.
               Your Honor, the defendant needs to be sentenced in the harshest manner possible. The
               damage he’s done is irreparable, and the world is a safer place with him in custody.”
               (Emphases added.)
       The State also stressed the harm that defendant caused the three victims, defendant’s criminal
       history, and defendant’s likelihood of recidivism. It asked for a total sentence of 60 years. 2
¶ 25       Defendant argued that he had remorse for his actions. That is why he pleaded guilty. He
       took responsibility for his actions, and he even self-reported some of his other crimes to
       investigating officers. Additionally, defendant himself was abused as a child.
¶ 26       Defendant also made a statement in allocution. Defendant said that he was haunted by his
       past, but he admitted that this was not an excuse for his actions. He wished he could change
       his actions. He concluded: “I beg forgiveness not only from the young ladies but as well from
       their families. I’m sorry.”
¶ 27       The trial court sentenced defendant to a total of 32 years, as stated. It considered the
       charges, the evidence (including the video), the arguments, defendant’s statement in allocution,
       and all factors in aggravation and mitigation. It stated that defendant was a predator who took
       the innocence of young children. It further stated:
                   “The court would acknowledge that [defendant] has in fact accepted responsibility
               for the crimes that he has committed. That is a credit to him. He also appears to be
               remorseful for his past actions.
                   However, there are no mitigating factors that outweigh the serious nature of the
               charges and the crimes that he has committed.”
¶ 28       Defendant moved to reconsider, raising the same arguments he raises on appeal. The trial
       court denied the motion. This appeal followed.

¶ 29                                          II. ANALYSIS
¶ 30      On appeal, defendant argues that a new sentencing hearing is required, because the trial
       court erred in (1) admitting the videotaped interview, obtained in violation of defendant’s sixth
       amendment right to counsel, and (2) considering as a factor in aggravation a statutory
          2
           The “harshest” possible sentence would have been 67 years: 30 years for each predatory criminal
       sexual assault and 7 years for the aggravated criminal sexual abuse.

                                                    -6-
       amendment enacted after defendant committed the charged offenses. For the reasons that
       follow, we reject defendant’s arguments.

¶ 31                                   A. The Videotaped Interview
¶ 32       At the sentencing hearing, the State admitted that a sixth amendment violation had
       occurred, stating: “[A]lmost no circumstances could I think of how that would not have been
       suppressed [at trial].” The State then proceeded to argue why the evidence should nevertheless
       be admitted at sentencing despite the sixth amendment violation. Even though we ultimately
       determine that the video was admissible regardless of whether a sixth amendment violation
       occurred, we discuss the nature of the violation, particularly its timing and the police conduct
       involved, to add context to our admissibility analysis.
¶ 33       Thus, we begin by discussing the sixth amendment and the nature of the violation. Then,
       we consider the video’s admissibility at the sentencing hearing, despite the violation. For the
       purposes of this analysis, we assume, as defendant concedes, that the evidence was relevant
       and reliable. We determine that the exclusionary-rule balancing test applies because the
       violation occurred during the interview and the purpose of the exclusion would be to deter
       unlawful conduct by police in the future, not to prevent a further violation of defendant’s
       constitutional right to counsel. Under this test, the trial court did not err in admitting the video.
       Moreover, we reject defendant’s allegation of prejudice based on an apparent lack of remorse
       demonstrated in the video because the trial court specifically found defendant to be remorseful.

¶ 34                                 1. The Sixth Amendment Violation
¶ 35       The sixth amendment guarantees that all criminal defendants shall have the assistance of
       counsel. Estelle v. Smith, 451 U.S. 454, 469 (1981). The right to counsel is essential to the fair
       administration of our adversarial criminal justice system. Maine v. Moulton, 474 U.S. 159, 168
       (1985). With this right, the constitution recognizes that the average defendant does not have
       the professional legal skill to protect him or herself. Id. at 169. The right to counsel cannot be
       limited to participation in a trial. Id. at 170. Depriving a person of counsel prior to trial could
       be more damaging than the denial of counsel during the trial itself. Id. The right to counsel
       thus attaches prior to trial, at earlier, critical stages in the criminal justice process, where
       occurrences can settle the defendant’s fate and render the trial a mere formality. Id. It attaches
       when criminal judicial proceedings are initiated against him or her, whether by formal charge,
       preliminary hearing, indictment, information, or arraignment. Estelle, 451 U.S. at 469-70.
       Once it attaches, the accused has the right to rely on counsel as a medium between him or her
       and the State. Maine, 474 U.S. at 176. The defendant has the right to have counsel present at
       various critical pretrial interactions with the State, including during the deliberate elicitation
       by law enforcement officers of statements pertaining to the charge. Ventris, 556 U.S. at 590.
¶ 36       “Once the accused has a lawyer, a distinct set of constitutional safeguards aimed at
       preserving the sanctity of the attorney-client relationship takes effect.” Patterson v. Illinois,
       487 U.S. 285, 290 n.3 (1988). The State must honor the defendant’s right to counsel. Maine,
       474 U.S. at 170. This means more than not preventing the defendant from obtaining the
       assistance of counsel. Id. at 171. The State has an affirmative obligation to respect and preserve
       the defendant’s choice to seek the assistance of counsel. Id. “[A]t the very least, the prosecutor
       and the police have an affirmative obligation not to act in a manner that circumvents and
       thereby dilutes the protection afforded by the right to counsel.” Id. The State’s affirmative

                                                     -7-
       obligation to respect and preserve the right to counsel must be considered when the court
       evaluates whether a particular action by the State or its agents violates the defendant’s right to
       counsel. Id. at 176. Knowing exploitation of a situation where the defendant is likely to make
       incriminating statements outside the presence of counsel can be as much of a breach as the
       intentional creation of such a situation. Id. While the sixth amendment is not violated where
       the State obtains incriminating statements by luck or happenstance, any knowing
       circumvention of the defendant’s right to have counsel present at a confrontation between the
       defendant and a State agent will constitute a violation. Id.

¶ 37                                                i. Kidd
¶ 38       For the purposes of understanding the sixth amendment violation here, we outline how this
       case is analogous to Kidd, 129 Ill. 2d 432. In Kidd, the defendant was charged with many
       crimes, including several counts of murder, after he and/or the codefendant fatally stabbed four
       people and set fire to their apartment in 1984. While the defendant was in custody for the 1984
       crimes, the assistant state’s attorney learned that the defendant might have set a 1980 fire that
       killed 10 children. The assistant state’s attorney contacted the Chicago police detective who
       investigated the 1980 fire. That detective interviewed the defendant about the 1980 fire while
       the defendant was in custody for the 1984 crimes. The detective knew that the defendant was
       represented by counsel at the time of the interview, but the detective did not notify counsel of
       the interview. The defendant received a standard Miranda warning, and he waived his rights.
       After being shown pictures of the victims, the defendant confessed to setting the 1980 fire.
       Meanwhile, the defendant pleaded guilty to the 1984 crimes. He later moved to withdraw his
       plea, but the court denied the motion.
¶ 39       The State sought the death penalty, so the case proceeded to the first phase of the death-
       penalty hearing. At the first phase, a jury found that the requisite three aggravating statutory
       factors existed as to the 1984 crimes. At the second phase, the State presented as evidence in
       aggravation the testimony of the detective who had investigated the 1980 fire. The detective
       told the jury that 10 children died and that the defendant confessed to that crime. The defendant
       testified, and he denied starting the 1980 fire. The jury determined that no mitigating factors
       precluded the imposition of the death penalty, and the court sentenced the defendant to death.
¶ 40       On appeal, the court determined that the defendant should have been allowed to withdraw
       his plea because the trial court failed to inform him of the minimum sentence required by law.
       Id. at 446-47. The court then addressed issues that could arise again on remand, such as the
       improper admission of the defendant’s confession to the 1980 fire at the death-penalty hearing
       for the 1984 crimes. The court held that the admission of that confession violated the
       defendant’s sixth amendment right to counsel because the statements were elicited deliberately
       in the absence of the defendant’s counsel. Id.
¶ 41       The court acknowledged that the defendant had been given a standard Miranda warning.
       Id. at 453-54. The court noted, however, that “ ‘[o]nce an accused has a lawyer, a distinct set
       of constitutional safeguards aimed at preserving the sanctity of the attorney-client relationship
       takes effect.’ ” Id. at 454 (quoting Patterson, 487 U.S. at 290 n.3). Under the circumstances,
       that meant notifying the defendant’s counsel for the 1984 crimes before interviewing the
       defendant about an uncharged offense. However, because the defendant did waive his Miranda
       rights, his confession to the 1980 fire could be used in proceedings pertaining to that offense,
       should the State pursue charges relating to that offense. Id. at 452.

                                                   -8-
¶ 42       As in Kidd, defendant here was in custody for the charged offenses when police allowed
       him to be questioned by law enforcement from another jurisdiction. Again, defendant was
       charged with multiple sex crimes in McHenry County. These charges involved three victims,
       all unrelated to him and under age 13. He was arrested and remained in the custody of the
       McHenry County Sheriff throughout the pendency of these charges. At all relevant times, he
       was represented by counsel on these charges. While these charges were pending, the
       Schaumburg detective learned that defendant had been accused of a similar crime, involving
       defendant’s stepdaughter. The Schaumburg detective was granted access to defendant by the
       McHenry County Sheriff. At no time did either the Schaumburg detective or the McHenry
       County Sheriff notify defendant’s attorney of the planned interrogation.
¶ 43       The interrogation was videotaped. During the first three to four minutes of the
       interrogation, defendant confessed to multiple acts against his stepdaughter. The Schaumburg
       detective then asked defendant whether he had anything else that he wanted to “get off of his
       chest.” The interrogation continued for an additional two to three minutes, during which
       defendant confessed to acts alleged in the McHenry County charges.
¶ 44       Ultimately, defendant entered into a partially negotiated plea agreement on the McHenry
       County charges, and the matter was set for sentencing. At the sentencing hearing, the State
       sought to introduce the entire video of the interrogation. Defendant objected, arguing that his
       statement was taken in violation of his sixth amendment right to counsel and that the violation
       precluded the use of the statement for any purpose, including in aggravation at sentencing. The
       State admitted that the interrogation violated defendant’s sixth amendment rights as to the
       charged offenses and would not be admissible at a trial on the charged offenses, but it urged
       that the video should not be excluded at sentencing. The trial court agreed with the State,
       admitting the video.
¶ 45       Thus, we assume, without deciding, that for the purposes of this appeal, defendant’s sixth
       amendment right to counsel had attached as to the charged offenses, the interview violated
       defendant’s sixth amendment rights, and the video would not be admissible at a trial on the
       charged offenses. The only question remaining is whether the trial court erred in admitting the
       video at sentencing. 3

¶ 46                ii. Remaining Points Concerning the Sixth Amendment Violation
¶ 47       Before proceeding to that issue, however, we briefly address the State’s remaining points
       concerning the sixth amendment. Despite its admission below, the State changes its position
       on appeal to argue that no sixth amendment violation occurred and that the trial court’s decision
       to admit the video may be affirmed on that alternative basis. We understand that an appellee
       may advocate for affirmance on any basis supported by the record, even if that basis was not
       advanced below. Downs Swimming Pool, Inc. v. North Shore National Bank, 124 Ill. App. 3d
       457, 462 (1984). Nevertheless, here, the State’s argument is rebutted by the record and
       misstates the law.

           Defendant’s right to counsel had not attached as to the uncharged offense (see Kidd, 129 Ill. 2d at
           3

       452) and the State did not admit that it had. However, at no time did the State or defendant distinguish
       between the portion of the interrogation on the charged offenses and the portion concerning the
       uncharged offense. Therefore, neither do we. We take the video as a whole when considering its
       admissibility.

                                                      -9-
¶ 48       First, the State argues that Kidd is distinguishable because Kidd is a death-penalty case.
       This distinction does not matter for the purposes of determining whether a sixth amendment
       violation occurred. The sixth amendment violation occurred during the interview. See Ventris,
       556 U.S. at 592. The violation occurred regardless of whether the State ultimately sought the
       death penalty. That Kidd is a death-penalty case is a distinction that will matter in the next
       portion of our analysis, concerning whether the video was nevertheless admissible at
       sentencing.
¶ 49       Second, the State argues that the police acted properly because they had a legitimate
       interest in investigating the uncharged offense, they issued a Miranda warning, and defendant
       waived his rights. Kidd acknowledged that the police might have had a legitimate interest in
       investigating the separate offense and might have conducted that investigation properly. The
       evidence obtained from that investigation would be admissible in a prosecution for the separate
       offense if law enforcement pursued charges for it. Kidd, 129 Ill. 2d at 452. Moreover, Kidd
       expressly addressed the defendant’s waiver of his Miranda rights and held that, under the
       circumstances, the waiver was not dispositive. Id. at 453-54. Thus, per Kidd, the circumstances
       cited by the State here are not dispositive.
¶ 50       Finally, the State argues that defendant forfeited his right to challenge any sixth amendment
       violation because he pleaded guilty. The cases relied upon by the State, McCann v. Richardson,
       397 U.S. 759, 766 (1970), and People v. Brown, 41 Ill. 2d 503, 505 (1969), are inapposite.
       These cases involved the legitimacy of the defendants’ guilty pleas, an issue that is not raised
       here. In any event, as demonstrated by Rose―the very case the State cited at the sentencing
       hearing in support of its primary position―a court may consider at a sentencing hearing
       following a guilty plea the admissibility of evidence obtained in violation of a constitutional
       right. See, e.g., Rose, 384 Ill. App. 3d 937.

¶ 51                           2. The Video Was Admissible at Sentencing
¶ 52       We next consider the video’s admissibility at sentencing, given that it was obtained in
       violation of defendant’s sixth amendment right to counsel. The trial court properly viewed the
       question as whether the exclusionary rule, typically applied to bar the substantive admission
       of unlawfully obtained evidence at trial, should be extended to bar evidence at a sentencing
       hearing. Per Rose, the fourth amendment case upon which the trial court relied, the
       exclusionary rule generally does not apply at sentencing hearings, but a court should apply the
       exclusionary-rule balancing test to determine if, under a given set of circumstances, the
       exclusionary rule should be extended to a sentencing hearing. The trial court declined to extend
       the exclusionary rule to the sentencing hearing and allowed the evidence, and the State seeks
       to uphold that ruling. Defendant does not argue that he should prevail under the exclusionary-
       rule balancing test. Rather, he continues to argue, as he did below, that the sixth amendment
       provides “greater constitutional protections regarding illegally obtained evidence” than the
       fourth amendment. For the reasons that follow, we agree with the trial court and determine that
       defendant’s position is incorrect.

¶ 53                           i. The Exclusionary Rule, Ventris, and Rose
¶ 54       The exclusionary rule is a judicially created rule that aims to prevent evidence obtained in
       violation of certain constitutional rights, usually fourth amendment rights, from being used
       against the defendant in a criminal proceeding. Id. at 941. The purpose of the exclusionary rule

                                                  - 10 -
       is to deter unlawful police conduct in the future. Id. If the purpose of a requested exclusion is
       to deter police conduct in the future, then the exclusionary rule can apply to the fifth and sixth
       amendment as well. Ventris, 556 U.S. at 591. The exclusionary rule is not a personal
       constitutional right of the aggrieved party. Rose, 384 Ill. App. 3d at 941. The exclusionary rule
       is not concerned with a situation where the introduction of the unlawfully obtained evidence
       would itself exacerbate or constitute a violation—again, its purpose is deterrence. Ventris, 556
       U.S. at 591.
¶ 55        Regardless of the type of proceeding, the test for applying the exclusionary rule requires
       weighing the likelihood of deterring future police misconduct against “ ‘the costs of
       withholding reliable information from the truth-seeking process.’ ” Rose, 384 Ill. App. 3d at
       945 (quoting Illinois v. Krull, 480 U.S. 340, 347 (1987)). This test is known as the
       exclusionary-rule balancing test. Ventris, 556 U.S. at 591.
¶ 56        Typically, the application of the exclusionary-rule balancing test bars unlawfully obtained
       evidence from being used substantively at trial. See, e.g., Rose, 384 Ill. App. 3d at 941-45. In
       fact, that the exclusionary rule should bar such evidence at trial is so often taken for granted
       that we rarely see the balancing test performed in that context. Instead, the balancing test is
       most often used to determine whether the exclusionary rule should be extended beyond its
       typical use to also bar unlawfully obtained evidence for nonsubstantive, impeachment purposes
       at trial or for substantive purposes at sentencing. See, e.g., Ventris, 556 U.S. at 593 (declining
       to extend the exclusionary rule to bar unlawfully obtained evidence for nonsubstantive,
       impeachment purposes at trial); Rose, 384 Ill. App. 3d at 945 (declining to extend the
       exclusionary rule to bar unlawfully obtained evidence for substantive purposes at sentencing).
¶ 57        In cases involving the admissibility of unlawfully obtained evidence for nonsubstantive,
       impeachment purposes at trial or substantive purposes at sentencing, the application of the
       exclusionary-rule balancing test typically results in the admission of the evidence. Rose, 384
       Ill. App. 3d at 945. The reason for this trend is that courts deem it unlikely that police officers
       would risk the fruits of prior legitimate law enforcement activities merely to gain a chance at
       impeachment or a lengthier sentence. Ventris, 556 U.S. at 593; Rose, 384 Ill. App. 3d at 944.
       Also, as we will discuss, evidentiary standards at sentencing hearings are “much less rigid”
       than those at trial. Rose, 384 Ill. App. 3d at 940. An exception to the trend might occur if the
       police violated the defendant’s constitutional rights for the very purpose of obtaining a
       lengthier sentence. Id. at 943. In that instance, excluding the evidence would have a higher
       deterrent value, and the evidence would more likely be excluded at sentencing. Id.
       Nevertheless, the general rule that unlawfully obtained evidence that would be excluded at trial
       for substantive purposes may be admitted at sentencing. See id. at 944.
¶ 58        Ventris and Rose each illustrate the use of the exclusionary-rule balancing test. In Ventris,
       the State admitted that it violated the defendant’s sixth amendment right to counsel when it
       planted an informant in the defendant’s jail cell. The defendant was represented by counsel at
       the time, and the State questioned the defendant through the informant, outside the presence of
       counsel. The defendant made incriminating statements to the informant, stating that he had
       personally shot the victim. At trial, the defendant testified that the codefendant shot the victim.
       The State sought to impeach the defendant through the informant’s testimony. The trial court
       held that the defendant’s statements to the informant were not admissible at trial for any reason,
       including impeachment. The United States Supreme Court reversed, applying the
       exclusionary-rule balancing test to determine the admissibility of evidence obtained following

                                                   - 11 -
       a sixth amendment violation. Ventris, 556 U.S. at 588. The Court stated that the test is
       appropriate when the exclusion comes by way of a deterrent sanction rather than to avoid a
       violation of a substantive guarantee. Id. at 593. Under the test, the Court determined that what
       little deterrent value there might be in excluding the evidence for impeachment purposes at
       trial was outweighed by the need to prevent perjury and preserve the integrity of the trial
       process. Id.
¶ 59        More specifically, the Court explained that whether the exclusionary rule should be
       extended not only to bar substantive use of the evidence at trial but also to bar use of the
       evidence for impeachment at trial depends upon the nature of the constitutional guarantee that
       is violated. Id. at 590. For instance, the fifth amendment is typically violated when a coerced
       confession is introduced at trial, whether substantively or for impeachment. Id. The
       introduction of the evidence is itself a violation, and the evidence should be barred. Id. In
       contrast, the fourth amendment is violated when the person is subjected to an unreasonable
       search or seizure, not when the fruits of that search or seizure are introduced at trial. Id. at 591.
       Therefore, inadmissibility based on a fourth amendment violation is not automatic; rather,
       admissibility is determined according to the exclusionary-rule balancing test. Id. The same can
       be true for a fifth or sixth amendment violation, if the violation was due to the improper police
       conduct and not due to the very fact of the introduction of the evidence at trial. Id. In those
       instances, prophylactic considerations apply, and the court should conduct the exclusionary-
       rule balancing test to determine admissibility. Id.
¶ 60        The Court further explained that, in the case before it, the defendant’s sixth amendment
       rights were violated when he was interrogated through the informant in his cell:
                    “It is illogical to say that the right is not violated until trial counsel’s task of
                opposing conviction has been undermined by the statement’s admission into evidence.
                A defendant is not denied counsel merely because the prosecution has been permitted
                to introduce evidence of guilt—even evidence so overwhelming that the attorney’s job
                of gaining an acquittal is rendered impossible. In such circumstances the accused
                continues to enjoy the assistance of counsel; the assistance is simply not worth much.
                The assistance of counsel has been denied, however, at the prior critical stage which
                produced the inculpatory evidence.” Id. at 592.
¶ 61        The Court reasoned that the case did not involve the prevention of a constitutional
       violation; it involved the scope of the remedy for a violation that already occurred. Id. at 593.
       Given that the statements would be used for impeachment, and not substantively, the Court
       found little deterrent value in excluding the statements. Id. In its view, police officers have
       significant incentive to comply with constitutional requirements so the evidence they obtain
       can be used substantively. Id. Balancing the minimal deterrent value against the need to prevent
       perjury weighed in favor of allowing the evidence for impeachment purposes. Id. “ ‘It is one
       thing to say that the Government cannot make an affirmative use of evidence unlawfully
       obtained. It is quite another to say that the defendant can . . . provide himself with a shield
       against the contradiction of his untruths.’ ” Id. (quoting Walder v. United States, 347 U.S. 62,
       65 (1954)).
¶ 62        Defendant argues that Ventris is inapposite because the evidence there was used for
       impeachment at trial, not for substantive purposes at the sentencing hearing. We disagree.
       Ventris is on point because it instructs lower courts how to determine if the exclusionary rule
       should be extended beyond barring evidence for substantive use at trial. Again, Ventris

                                                    - 12 -
       instructs the court to first determine whether the purpose of the requested exclusion is to deter
       unlawful police conduct in the future or whether it is to prevent a violation of a constitutional
       guarantee from then occurring. If the purpose is to deter unlawful police conduct in the future,
       then the court should apply the exclusionary-rule balancing test to determine if the
       exclusionary rule bars the evidence.
¶ 63        Rose also illustrates the use of the exclusionary-rule balancing test, this time in the context
       of a sentencing hearing’s liberal evidentiary standards. Evidentiary standards used at
       sentencing are much less rigid than those used at the guilt-innocence phase of a trial. Rose, 384
       Ill. App. 3d at 940. At sentencing, the defendant’s guilt has already been established, and the
       court’s remaining task is to determine the appropriate punishment, within statutory and
       constitutional limits. Id. The court should possess the fullest information available concerning
       the defendant’s life and characteristics in order to fashion an appropriate sentence. Id. at 940-
       41. The court may consider, inter alia, the defendant’s moral character, habits, social
       environment (family life and occupation), abnormal tendencies, age, natural inclination or
       aversion to commit crime, and criminal record. Id. at 941. “The source and type of information
       that the sentencing court may consider is virtually without bounds.” Id. (citing People v. La
       Pointe, 88 Ill. 2d 482, 496 (1981)). Evidence need only be relevant and reliable to be admitted
       at a sentencing hearing. Id. It is within the sentencing court’s discretion to determine whether
       evidence is relevant and reliable. Id.
¶ 64        In Rose, the defendant pleaded guilty to intent to manufacture a controlled substance. At
       sentencing, the State sought to introduce evidence of a drug lab in the defendant’s apartment
       years prior. The defense objected because that evidence had been suppressed in a previous case
       against the defendant. The evidence had been obtained in violation of the defendant’s fourth
       amendment rights because the police failed to obtain the defendant’s consent before entering
       his apartment. The State responded that, even if the evidence would be suppressed for
       substantive purposes at a trial, it was admissible at sentencing. The trial court agreed.
¶ 65        The appellate court affirmed. The court first explained that the exclusionary rule generally
       did not apply to sentencing hearings. Id. at 944. It then conducted the exclusionary-rule
       balancing test, weighing the potential deterrent effect of applying the exclusionary rule at
       sentencing against the goal of having the sentencing judge consider all available relevant and
       reliable information in fashioning the most appropriate sentence. Id. It noted that the
       suppressed information originated from an unrelated case years prior, so there was little
       deterrent value in excluding it now at sentencing. Id. There was no colorable claim that the
       police had violated the defendant’s fourth amendment rights for the purpose of enhancing an
       unrelated sentence years later. Id. The court concluded: “Against the very minimal deterrent
       effect of excluding evidence at sentencing we juxtapose society’s broad interest in having
       criminals appropriately sentenced ***. The test obviously weighs in favor of allowing the
       sentencing court to consider the previously suppressed evidence ***.” Id.
¶ 66        Here, as in Ventris and Rose, the constitutional violation occurred when the evidence was
       obtained, during the interrogation. The requested exclusion would have served as a deterrent
       sanction, not as a way to avoid a violation of a substantive guarantee. Therefore, it was
       appropriate for the trial court to perform the exclusionary-rule balancing test to determine
       whether the evidence should be excluded.
¶ 67        We now consider the trial court’s balancing of the factors relevant to the exclusionary-rule
       balancing test. On one side of the scale, we have “society’s broad interest in having criminals

                                                    - 13 -
       appropriately sentenced and the corresponding detrimental effect of excluding relevant and
       reliable evidence from the sentencing court’s determination of the proper punishment.” Id. On
       the other side of the scale, we have what the trial court reasonably determined to be the very
       minimal deterrent effect of excluding the evidence at sentencing. See id. Neither party argues
       that the police violated defendant’s rights for the purpose of obtaining a longer sentence for
       the charged offenses. The statements could be used in a future prosecution for the uncharged
       offense. Separately, we note that defendant’s allegation of unfair prejudice is rebutted by the
       record. Defendant argues that the video was prejudicial because his statement that he was in a
       dreamlike state could show a lack of empathy and remorse. However, in rendering its sentence,
       the court recognized defendant’s remorse: “The court would acknowledge that [defendant] has
       in fact accepted responsibility for the crimes that he has committed. That is a credit to him. He
       also appears to be remorseful for his past actions.” Moreover, defendant concedes that the
       information in the video was relevant and reliable and, therefore, meets the basic evidentiary
       standard to be admitted at a sentencing hearing. In sum, given the lax evidentiary standards at
       sentencing, the overriding goal of crafting an appropriate sentence with as much relevant and
       reliable information as possible, and the minimal deterrent value in excluding the video at
       sentencing, the trial court did not abuse its discretion in admitting the video despite the earlier
       sixth amendment violation.
¶ 68       Defendant’s remaining arguments do not convince us otherwise. Defendant cites two lines
       of cases to support his position that the sixth amendment affords greater protections regarding
       unlawfully obtained evidence than the fourth amendment. First, he cites Bishop, 701 F.2d at
       1157, where the State was precluded from introducing a letter from the defendant to his
       attorney, even for impeachment purposes. Second, he cites Estelle and Kidd, two death-penalty
       cases, which he believes stand for the proposition that, where the sixth amendment is
       concerned, there is no difference in the evidentiary standards at the guilt and punishment
       phases of proceedings.
¶ 69       In Bishop, the sheriff’s department conducted a legal search of the defendant’s prison cell
       after an attempted escape by the defendant’s cellmate. During the search, the department found
       a 14-page handwritten statement by the defendant to his attorney. In the statement, the
       defendant detailed his whereabouts on the night of the crime. At trial, the court disallowed the
       statement as substantive evidence, but it allowed the prosecutor to use the statement to impeach
       the defendant during cross-examination.
¶ 70       On appeal, the court held that the use of the defendant’s statement, even for impeachment,
       violated the defendant’s sixth amendment right to counsel, specifically his attorney-client
       privilege. Id. The court distinguished fourth amendment cases holding that evidence obtained
       in violation of the fourth amendment may be used for impeachment purposes at trial. Id. It
       explained that, in the fourth amendment cases, the use of the illegally seized evidence did not
       implicate a separate and additional constitutional right. Id. However, in the case before it, the
       prosecution’s very act of putting confidential communications before the jury, even for the
       purpose of impeachment, was itself an impingement on the defendant’s sixth amendment right
       to counsel. Id. The court was not concerned with the scope of the remedy for a constitutional
       violation that already occurred or the deterrent impact that excluding the evidence might have
       on future unlawful conduct; it was concerned with preventing a constitutional violation from
       occurring during the proceedings. See id.



                                                   - 14 -
¶ 71       Thus, we disagree with defendant’s synthesis of Bishop. Rather than support defendant’s
       position, the rationale set forth in Bishop is consistent with that set forth in Ventris. Factually,
       Bishop is the inverse of Ventris, and through their opposite results, the two cases demonstrate
       consistency in the law. In Bishop, the purpose of the requested exclusion was to prevent a
       violation of a constitutional guarantee from then occurring, and thus the evidence was barred,
       even for impeachment. In Ventris, the purpose of the exclusion was to prevent unlawful
       conduct in the future, and after the court balanced the relevant factors, it admitted the evidence
       for impeachment. Bishop does not stand for the proposition that the sixth amendment affords
       “greater” protection than the fourth amendment. Rather, like Ventris, it stands for the
       proposition that it is important to consider whether the purpose of the requested exclusion is to
       address a constitutional violation that has already taken place―to deter future unlawful
       conduct by police―or whether the purpose of the requested exclusion is to prevent a
       constitutional violation from then occurring during the proceedings. As the Supreme Court
       recognized in Ventris, this distinction does not place all fourth amendment cases on one side
       and all sixth amendment cases on the other.
¶ 72       Finally, we address the two death-penalty cases cited by defendant, Estelle and Kidd.
       Defendant posits that these cases show that, where the sixth amendment is concerned, there is
       no difference in the evidentiary standards at the guilt and punishment phases of proceedings.
       We disagree.
¶ 73       In Estelle, the State failed to provide the defendant with a Miranda warning or notify his
       appointed counsel before he submitted to a pretrial psychiatric interview concerning the
       charged offenses. The main purpose of the interview was to establish competency to stand trial,
       but the interview also encompassed the issue of the defendant’s future dangerousness, which
       would prove a key consideration at the subsequent death-penalty hearing. These circumstances
       violated both the defendant’s fifth amendment right against self-incrimination, due to the
       failure to provide a Miranda warning, and his sixth amendment right to counsel, due to the
       failure to notify counsel. Estelle, 451 U.S. at 467, 471. Therefore, the psychiatrist should not
       have been allowed to testify at the death-penalty hearing to the contents of the pretrial
       examination. Id. at 473.
¶ 74       Estelle focused mainly on the fifth amendment violation, but it carried over its rationale to
       the sixth amendment as well. The Court stated:
                   “Just as the Fifth Amendment prevents a criminal defendant from being made ‘the
               deluded instrument of his own conviction’ [citation], it protects him as well from being
               the ‘deluded instrument’ of his own execution.
                   We can discern no basis to distinguish between the guilt and penalty phase of
               respondent’s capital murder trial so far as the protection of the Fifth Amendment
               privilege is concerned. Given the gravity of the decision to be made at the penalty
               phase, the State is not relieved of the obligation to observe fundamental constitutional
               guarantees.” (Emphases added and internal quotation marks omitted.) Id. at 462-63.
¶ 75       In Kidd, the sixth amendment case involving the 1980 and 1984 fires that we have already
       discussed, the Illinois Supreme Court followed Estelle’s rationale and barred the unlawfully
       obtained evidence at the death-penalty hearing. Kidd, 129 Ill. 2d at 454.
¶ 76       Kidd and Estelle are inapposite, because they involve death-penalty hearings as opposed to
       ordinary sentencing hearings. The Estelle Court’s statement that there is no difference between
       the evidentiary standards at guilt and penalty phases was made with specific reference to a

                                                    - 15 -
       “capital murder” case and a penalty hearing with a uniquely “grave” consequence. Estelle, 451
       U.S. at 462-63. To apply that statement to all sentencing hearings would completely upend the
       general rule that evidentiary standards at sentencing are much less rigid than at trial and that
       evidence need only be relevant and reliable to be admitted at sentencing.
¶ 77       Defendant points to the concluding statement in Kidd as an indication that the court
       intended its ruling to extend to noncapital cases. The court stated: “Because defendant’s sixth
       amendment rights were violated, his statements given during the [interview with the detective
       investigating the 1980 fire] and all references to them are inadmissible at a future trial or
       sentencing hearing.” (Emphasis added.) Kidd, 129 Ill. 2d at 454 (citing People v. Szabo, 94 Ill.
       2d 327, 360 (1983)).
¶ 78       We do not agree that the Kidd court’s reference to a “sentencing hearing” meant “any and
       all sentencing hearings.” Although the court referred to a sentencing hearing, that statement
       was made in the context of a sentencing hearing in a capital case. Further, Kidd cited Szabo,
       which, in turn, specified that its strictures pertained to a sentencing hearing in a capital case:
       “We reiterate that because the decision to invoke the death penalty is such a serious one, the
       State remains obliged at the sentencing hearing to observe fundamental constitutional
       guarantees. [Citation.] *** This is true whether it be at trial or at the sentencing hearing.”
       Szabo, 94 Ill. 2d at 360. As such, Kidd does not indicate that its statement should be extended
       to noncapital cases. Again, to apply the strict evidentiary standards of death-penalty hearings
       to all sentencing hearings would upend the general rule that evidentiary standards at sentencing
       are much less rigid than at trial and that evidence need only be relevant and reliable to be
       admitted at sentencing. Contrary to defendant’s position, Estelle and Kidd do not show that the
       sixth amendment affords greater protection than the fourth amendment as it pertains to the
       admission of unlawfully obtained evidence. Rather, Estelle and Kidd simply show that
       evidentiary standards are higher at death-penalty hearings than at ordinary sentencing hearings.

¶ 79                              B. The Trial Court Did Not Consider
                          the Statutory Amendment as a Factor in Aggravation
¶ 80       Defendant next argues that the trial court considered an improper factor in sentencing him
       by allowing the State to argue the “logic and reasoning” of an inapplicable statutory
       amendment as a factor in aggravation. The State noted in argument that, several years after
       defendant committed the charged offenses, the legislature amended the statute to mandate a
       natural-life sentence for a person convicted of two or more separate incidents of predatory
       criminal sexual assault. The State acknowledged that the amendment did not apply to
       defendant retroactively, but it urged the court to consider the “logic and reasoning” behind it.
       That is, it asked the court to consider that a person who commits more than one predatory
       criminal sexual assault is a danger to society, is likely to commit the offense again, and has
       greatly harmed his victims. In the State’s view, defendant was such a person. The State asked
       for the “harshest sentence possible.”
¶ 81       While sentences are ordinarily reviewed for an abuse of discretion, the trial court has no
       discretion to consider an improper sentencing factor. People v. Walker, 2012 IL App (1st)
       083655, ¶ 30. There is a strong presumption that the trial court based its sentencing
       determination on proper factors. People v. Dowding, 388 Ill. App. 3d 936, 942 (2009). To
       determine whether the trial court relied on improper factors, the reviewing court should
       consider the record as a whole. Id. at 943.

                                                   - 16 -
¶ 82        Defendant contends that the State’s argument was improper, because the State asked the
       court to consider the policy behind a law ex post facto. See 5 ILCS 70/4 (West 2016) (no new
       law shall be considered to repeal a former law). Defendant also cites People v. Hill, 14 Ill. App.
       3d 20, 23 (1973). In Hill, the trial court commented that the defendant could have been charged
       with a felony rather than a misdemeanor, and it proceeded to sentence him to the maximum
       penalty for his offense. Id. The appellate court determined that the trial court should not have
       considered a potential felony charge where the defendant had not, in fact, been charged with
       or convicted of a felony. Id. Because the trial court had considered an improper sentencing
       factor, the appellate court reversed and remanded for resentencing. Id.
¶ 83        Hill is distinguishable because, here, it is the State that made the complained-of argument,
       not the court. Therefore, even if the State’s argument was improper, the court did not
       necessarily accept it.
¶ 84        Defendant argues that the trial court considered the statutory amendment as a factor in
       aggravation because it overruled defendant’s objection to the State’s argument and stated
       generally that it considered the arguments of both parties. This is not enough to show that the
       court considered the statutory amendment as a factor in aggravation. When the court overruled
       defendant’s objection, the court noted that “[i]t’s argument.” In so stating, the court assured
       defendant that it would not necessarily accept and assign weight to the argument. Further, there
       is no indication in the record that the court did so. The court’s perfunctory statement that it
       considered the parties’ arguments is insufficient to rebut the strong presumption that the court
       based its sentence on proper legal reasoning.
¶ 85        Indeed, the record supports that the court afforded no weight to the argument. When a trial
       court sentences a defendant to substantially less than the statutory maximum, that is an
       indication that it did not accord significant weight to an improper factor. Dowding, 388 Ill.
       App. 3d at 945. Here, the State urged the court to accept the “logic and reasoning” behind the
       amendment’s mandatory life sentence to give defendant “the harshest possible” sentence. The
       court had discretion to sentence defendant, then age 48, to an effective life sentence of 67 years.
       Instead, it chose to sentence defendant to 32 years, 28 of which would be served at 85%, for a
       total of 27.8 years, meaning that defendant could be released at age 75.
¶ 86        In short, the State argued not that the new statute should apply but that the policy behind it
       should apply. The new statute would have removed the trial court’s discretion and mandated a
       life sentence. The court here exercised its discretion and imposed a sentence that was not close
       to life. The shorter sentence shows that the court filtered out any improper aspect of the State’s
       argument.
¶ 87        We acknowledge that, despite being in the midrange, the court nevertheless issued a
       lengthy sentence. Still, this was justified by the seriousness of defendant’s crimes, the repeated
       nature of his crimes, and the harm caused to the victims. In issuing its sentence, the court
       referred to defendant as a predator and stressed the harm caused to the victims. The sentence
       was proper, and there is no indication that the court considered an improper factor in
       aggravation.




                                                   - 17 -
¶ 88                                   III. CONCLUSION
¶ 89   For the reasons stated, we affirm the trial court’s judgment.

¶ 90   Affirmed.




                                              - 18 -